DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 188-228 are pending in the Application.
Drawings
The drawings were received on 3/6/2019.  These drawings are approved and entered.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “84” and “86”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 197, 218, 221-223, 226, and 228 are objected to because of the following informalities:  
Re Clms 197, 218, 222, 223, and 228:  these claims include parentheses to numerically signify a number.  Examiner notes that parentheses used in claims should only be used to designate reference numerals.  
Re Clm 221:  this claim recites “including at two adjacent fence panel portions”.  Examiner notes that this should read “at least two”.
Re Clm 226:  this claim is drawn to “The kit as claims in claim 220”.  Examiner notes that claim 220 is drawn to a fence panel and not a kit.  Examiner assumes that this is meant to read “The kit as claimed in claim 221”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 188 and 189 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Garrison (US 8210503).
Re Clm 188:  Garrison discloses a fence system, comprising: one or more fence panels (fig 12), wherein each one of the one or more fence panels, independently, includes at least two fence panel portions (100, 200); wherein: the at least two fence panel portions define at least one pair of offset adjacent fence panel portions (see fig); for each one of the at least one pair of offset adjacent fence panel portions, independently, a first one of the pair of offset adjacent fence panel portions is offset relative to the second one of the pair of offset adjacent fence panel portions (see figs); and the fence panel portions are formed within a unitary, one-piece construction (Examiner notes that each of the portions are formed as a unitary, one-piece construction, see figs).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 190-205, 212-220, and 227-228 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US 8210503) in view of Sade et al. (US 2006/0273502).
Re Clm 190:  Garrison discloses a kit for assembling a fence system, comprising: a plurality of fence panels (see figs), wherein each one of the one or more fence panels, independently, includes at least two fence panel portions (100 and 200); and spaced-apart upper and lower longitudinally-extending rails (see fig 14), wherein each one of the fence panels, independently, is connectable to both of the upper and lower longitudinally-extending rails so that the fence panels extend between the upper and lower longitudinally-extending rails (fig 14); wherein: the at least two fence panel portions define at least one pair of offset adjacent fence panel portions (see fig 12); and for each one of the at least one pair of offset adjacent fence panel portions, independently, a first one of the pair of offset adjacent fence panel portions is offset relative to the second one of the pair of offset adjacent fence panel portions (see fig 12).

Sade et al. teach the use of plastic fence paneling (para 0024) for the purpose of ensuring that the fence is durable, does not rot, and is highly resistant to chemicals and humidity.  Therefore, it would have been an obvious modification to one having ordinary skill in the art before the effective filing date of the present invention to have made the fence panels of any well-known plastic material, as taught by Sade et al., for the purpose of ensuring that the fence is durable, does not rot, and is highly resistant to chemicals and humidity.
Re Clm 191:  Garrison as modified above discloses wherein the at least two fence panel portions are formed in a unitary, one-piece construction (Examiner notes that each of the portions are formed as a unitary, one-piece construction, see figs).
Re Clm 192:  Garrison as modified above discloses wherein: each one of the fence panels, independently, includes a first side; each one of the fence panel portions of the pair of offset adjacent fence panel portions, independently, includes a respective first side surface portion of the first side of the fence panel; and for each one of the at least one pair of offset adjacent fence panel portions, independently, the first side surface portion of a first one of the pair of offset adjacent fence panel portions is offset relative to the first side surface portion of the second one of the pair of offset adjacent fence panel portions. See figs.
Re Clm 193:  Garrison as modified above discloses wherein the first side surface portion is defined by a first planar surface; and wherein the first planar surface of a first one of the pair of offset adjacent fence panel portions is offset relative to the first planar surface of the second one of the pair of offset adjacent fence panel portions. See figs.


Re Clm 195:  Garrison as modified above discloses wherein the first planar surface has a surface area of at least about 36 square inches.  Column 2 discloses that the panels are six feet long and in one embodiment is 6.35 inches wide (greater than 36 sq. in). 
Re Clm 196:  Garrison as modified above discloses wherein the first planar surface, of a first one of the fence panel portions of the pair of offset adjacent fence panel portions, is offset relative to the first planar surface of the second one of the fence panel portions in the pair of offset adjacent fence panel portions by a minimum distance of at least about ⅛ of an inch.  Examiner notes that the middle of column 2 discloses the offset (i.e. the ramping and restraining edges) extend about ¾ inches.  
Re Clm 197:  Garrison as modified above discloses wherein the first side surface portion has a minimum length of at least about three (3) inches.  Column 2 discloses that the panels are, in one embodiment, 6.35 inches wide.
Re Clm 198:  Garrison as modified above discloses wherein the first side surface portion has a minimum height of at least about 12 inches (disclosed as 6 feet).
Re Clm 199:  Garrison as modified above discloses a web portion (see fig below) that extends from a first one of the pair of offset adjacent fence panel portions to the second one of the pair of offset adjacent fence panel portions by a minimum distance of at least about ⅛ of an inch, measured along a longitudinal axis of the web portion. Again, Examiner notes that the middle of column 2 discloses the offset (i.e. the ramping and restraining edges) extend about ¾ inches.  


    PNG
    media_image1.png
    211
    584
    media_image1.png
    Greyscale

Re Clm 200:  Garrison as modified above discloses wherein the offset of a first one of the pair of offset adjacent fence panel portions relative to the second one of the pair of offset adjacent fence panel portions is such that the first one of the pair of offset adjacent fence panel portions is recessed relative to the second one of the pair of offset adjacent fence panel portions. See figs.
Re Clm 201:  Garrison as modified above discloses wherein the one or more fence panels are connectible for obtaining at least one pair of connected fence panels, wherein for each pair of connected fence panels, independently, a first one of the connected fence panels includes a connector (e.g. 13b) that is coupled to a counterpart connector (e.g. 14a) of the second one of the connectible fence panels for effecting the connection of the pair of adjacent fence panels, and wherein the connection is with effect that the connected pair of fence panels defines adjacent fence panels (see fig 8 for connection details).
Re Clm 202:  Garrison as modified above discloses wherein the coupling of the connector to the counterpart connector is with effect that disconnection of the connected pair of adjacent fence panels, in response to the combination of: (i) a first tensile force applied to a first one of the connected fence panels, in a direction parallel to, or substantially parallel to, the respective longitudinal axis of the first one of the connected fence panels, and (ii) a second tensile force applied to the second one of the connected fence panels, in a direction parallel to, or substantially parallel to, the respective longitudinal axis of the second one of the connected fence panels, and in opposition to the first tensile force, is 
Re Clms 203/204:  Garrison as modified above discloses wherein the connector and the counterpart connector are co-operatively configured so that their coupling is with effect that the fence panels of the connected fence panels are slidable relative to each other, in a direction orthogonal, or substantially orthogonal, relative to the respective longitudinal axis of either one of, or both of, the connected fence panels for effecting disconnection of the connected fence panels.  Examiner notes that the structure provides for sliding and that the connection of Garrison is capable of sliding in a vertical orthogonal direction relative to each other.
Re Clm 205:  Garrison as modified above discloses wherein coupling of the connector and the counterpart is effected by interlocking of the connector and the counterpart connector.  See figs 9 and 11.
Re Clm 212:  Garrison discloses a kit for assembling a fence system, comprising: a plurality of fence panels (see figs), wherein each one of the one or more fence panels, independently, includes at least two fence panel portions (100 and 200); wherein for each one of the at least one pair of offset adjacent fence panel portions, independently, a first one of the pair of offset adjacent fence panel portions is offset relative to the second one of the pair of offset adjacent fence panel portions (see fig 12).
Garrison fails to disclose wherein the fence panels are plastic.  Garrison does disclose the panels being made of extruded aluminum, but that other materials and processes could be used (middle of column 2).  
Sade et al. teach the use of plastic fence paneling (para 0024) for the purpose of ensuring that the fence is durable, does not rot, and is highly resistant to chemicals and humidity.  Therefore, it would have been an obvious modification to one having ordinary skill in the art before the effective filing date 
Re Clm 213:  Garrison as modified above discloses wherein: each one of the fence panels, independently, includes a first side; each one of the fence panel portions of the pair of offset adjacent fence panel portions, independently, includes a respective first side surface portion of the first side of the fence panel; and for each one of the at least one pair of offset adjacent fence panel portions, independently, the first side surface portion of a first one of the pair of offset adjacent fence panel portions is offset relative to the first side surface portion of the second one of the pair of offset adjacent fence panel portions. See figs.
Re Clm 214:  Garrison as modified above discloses wherein the first side surface portion is defined by a first planar surface; and wherein the first planar surface of a first one of the pair of offset adjacent fence panel portions is offset relative to the first planar surface of the second one of the pair of offset adjacent fence panel portions. See figs.
Re Clm 215:  Garrison as modified above discloses wherein the first planar surface, of a first one of the fence panel portions of the pair of the offset adjacent fence panel portions, is parallel, or substantially parallel, to the respective first planar surface of the second one of the fence panel portions in the pair of offset adjacent fence panel portions.  See laterally extending planar surfaces of 100 and 200 being parallel or substantially parallel.  
Re Clm 216:  Garrison as modified above discloses wherein the first planar surface has a surface area of at least about 36 square inches.  Column 2 discloses that the panels are six feet long and in one embodiment is 6.35 inches wide (greater than 36 sq. in). 
Re Clm 217:  Garrison as modified above discloses wherein the first planar surface, of a first one of the fence panel portions of the pair of offset adjacent fence panel portions, is offset relative to the 
Re Clm 218:  Garrison as modified above discloses wherein the first side surface portion has a minimum length of at least about three (3) inches.  Column 2 discloses that the panels are, in one embodiment, 6.35 inches wide.
Re Clm 219:  Garrison as modified above discloses wherein the first side surface portion has a minimum height of at least about 12 inches (disclosed as 6 feet).
Re Clm 220:  Garrison as modified above discloses a web portion (see fig below) that extends from a first one of the pair of offset adjacent fence panel portions to the second one of the pair of offset adjacent fence panel portions by a minimum distance of at least about ⅛ of an inch, measured along a longitudinal axis of the web portion. Again, Examiner notes that the middle of column 2 discloses the offset (i.e. the ramping and restraining edges) extend about ¾ inches.  
Re Clm 227:  Garrison discloses a fence system comprising: a side surface (fig 12, downward facing side) defined by a plurality of plastic fence panel portions (100, 200), each one of the plastic fence panel portions, independently, including a side surface portion of the side surface; wherein the plastic fence panel portions are co-operatively disposed so that an alternating series of side surface portions are provided, and wherein extended side surface portions alternate with recessed side surface portions. See figs.
Garrison fails to disclose wherein the fence panels are plastic.  Garrison does disclose the panels being made of extruded aluminum, but that other materials and processes could be used (middle of column 2).  
Sade et al. teach the use of plastic fence paneling (para 0024) for the purpose of ensuring that the fence is durable, does not rot, and is highly resistant to chemicals and humidity.  Therefore, it would 
Re Clm 228:  Garrison as modified above discloses wherein the plurality of plastic fence panel portions is at least six (6) plastic fence panel portions. (see fig 14).

Claims 208 and 209 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US 8210503) in view of Sade et al. (US 2006/0273502) as applied to claims 190-205, 212-220, and 227-228, and further in view of McCarthy et al. (US 2010/0096608).
Re Clm 208:  Garrison discloses wherein the connection of the fence panel to the upper rail is via an upper connection system and the connection of the fence panel to the lower rail is via a lower connection system.  
Garrison fails to disclose wherein the upper connection system includes a first side connection system and a second side connection system, wherein the first side connection system includes a first upper connecting projection extending from the upper rail, and a first side slot defined within a first side of the fence panel, wherein the first upper connecting projection is configured for extending into the first side slot, wherein the second side connection system includes a second upper connecting projection extending from the upper rail, and a second side slot defined within a second side of the fence panel, wherein the second upper connecting projection is configured for extending into the second side slot, wherein the lower connection system includes a first side connection system and a second side connection system, wherein the first side connection system includes a first lower connecting projection extending from the lower rail, and a first side slot defined within a first side of the fence panel, wherein the first lower connecting projection is configured for extending into the first side 
McCarthy et al. teach (figs 19 and 20) the use of a panel fence system wherein the connection of the fence panel to the upper rail is via an upper connection system and the connection of the fence panel to the lower rail is via a lower connection system, wherein the first side connection system includes a first upper connecting projection extending from the upper rail, and a first side slot defined within a first side of the fence panel, wherein the first upper connecting projection is configured for extending into the first side slot, wherein the second side connection system includes a second upper connecting projection extending from the upper rail, and a second side slot defined within a second side of the fence panel, wherein the second upper connecting projection is configured for extending into the second side slot, wherein the lower connection system includes a first side connection system and a second side connection system, wherein the first side connection system includes a first lower connecting projection extending from the lower rail, and a first side slot defined within a first side of the fence panel, wherein the first lower connecting projection is configured for extending into the first side slot, wherein the second side connection system includes a second lower connecting projection extending from the lower rail, and a second side slot defined within a second side of the fence panel, and wherein the second lower connecting projection is configured for extending into the second side slot.  This is taught for the purpose of providing a locking connection system to prevent unwanted removal of the fence panels from the upper and lower rails.
Therefore, it would have been obvious to have incorporated the upper and lower connection systems, as taught by McCarthy et al., into the connection of the fence panels with the upper and lower 
Re Clm 209:  Garrison as modified above discloses wherein each one of the first upper connecting projection, the second upper connecting projection, the first lower connecting projection, and the second lower connecting projection, independently, is biased into extension into the corresponding slot (see fig 19 and 20 of McCarthy et al.).
Allowable Subject Matter
Claims 221-224 and 226 (assuming claim 226 is dependent from claim 221 and not 220 as noted in the claim objection above) are allowed.
Claims 206, 207, 210, 211, and 225 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter / allowance:  
Re Clm 206:  Examiner notes that the prior art fails to disclose wherein the first side projection has an outermost surface that defines a first side projection-defined surface that is aligned, or substantially aligned, with a post-adjacent first side surface portion of the other one of the first and second end panels.
Re Clm 210/221:  Examiner notes that the prior art fails to disclose the claimed interference member extending from the lower rail and member-receiving slot extending through a bottom surface of the fence panel and disposed between respective fence panel portions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060.  The examiner can normally be reached on Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678